Citation Nr: 1536052	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-28 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for hepatitis C.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to March 1964 and November 1965 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which assigned an increased (20 percent) rating for hepatitis C, effective April 15, 2011.

In his September 2013 substantive appeal (received in October 2013), the Veteran stated that that he wished to appear at a Board hearing in the local RO.  A Board hearing was scheduled for February 2, 2015.  See October 2014 notice.  The Veteran did not report to this hearing, and good cause has not been shown for the failure to appear. As such, no further hearing action is required, as the request is deemed withdrawn.  See 38 C.F.R. §§ 20.700, 20.704(d).

The Veteran was represented by attorney David L. Huffman during this appeal.  However, VA cancelled David L. Huffman's accreditation, effective August 8, 2014.  In June 2015, the Board informed the Veteran of this cancellation, and provided him with VA Forms 21-22 and 21-22a, giving him the opportunity to elect new representation. He did not do so, therefore he is unrepresented.

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

The Veteran's hepatitis C has been manifested by daily fatigue, malaise, and anorexia, without weight loss or hepatomegaly, or incapacitating periods.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in May 2011, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in July 2011 and April 2012 to determine the severity of the Veteran's hepatitis.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Service connection for hepatitis C was established in a March 2006 rating decision, which assigned a noncompensable rating, effective August 18, 2005.  The Veteran filed his increased rating claim in April 2011.  As stated above, in an August 2011 rating decision, the RO awarded a higher (20 percent) rating, effective April 15, 2011.  He appealed in April 2012, seeking an even higher rating for his hepatitis C. 

Hepatitis C is rated under Diagnostic Code 7354 based on the specific signs and symptoms manifested.  Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

On July 2011 VA examination, the examiner noted a history of Hepatitis C since 2005, with past treatment but none at the time.  The Veteran reported daily fatigue and malaise, with weight loss; intermittent nausea and vomiting; and no anorexia.  Arthritis of all joints was noted as an exra-hepatic manifestation of the Veteran's liver disease.  Frequency of incapacitating episodes during the last 12 months was noted only as seven.  Regarding the duration of these episodes, the examiner noted difficulty in walking almost everyday.  Liver size was normal.  Right upper quadrant tenderness was noted.  The Veteran's weight was 161 pounds.  The examiner described the functional impact as decreased concentration, lack of stamina, weakness, and fatigue.  With respect to the effects of the disability on usual daily activities, the examiner noted a severe effect on traveling and feeding.  

On April 2012 VA examination, the Veteran reported having not taken medication for almost four or five years.  He reported fatigue, malaise, anorexia, and arthralgia, on a daily basis.  He further reported intermittent right upper quadrant pain.  He did not report any incapacitating episodes during the last 12 months.  The examiner described the functional impact of the Veteran's liver condition as fatigue.  Liver size was normal.  The examiner did not record the Veteran's weight.

The evidence clearly shows daily fatigue, fatigue, malaise, and anorexia.  However, there is no objective showing of hepatomegaly or weight loss.  Both examinations found that the Veteran's liver was normal in size.  Although the Veteran reported weight loss during the July 2011 VA examination, this assertion is contradicted by the medical evidence.  In this regard, the Board notes that, in February 2009, the Veteran's weight was 158 pounds.  See February 2009 VA examination.  Then, in his July 2011 VA examination, the Veteran weighed 161 pounds.  Additionally, a September 2011 VA treatment record shows a weight of 164 pounds and a report of no sudden weight changes.  Although the April 2012, VA examiner did not record the Veteran's weight, a February 2012 VA treatment record shows a weight of 160 pounds.  These weight notations shows that, from February 2009 to February 2012, the Veteran had a net weight gain of two pound.

These objective findings do not warrant a rating in excess of 20 percent under DC 7534.  As stated above, the evidence does not show weight loss or hepatomegaly, or incapacitating episodes (i.e. periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician).  Rather, it shows that the Veteran's incapacitating episodes resulted in difficulty in walking, but no periods of bed rest or treatment by physician.  Additionally, his functional limitation has been described as decreased concentration, lack of stamina, weakness, and fatigue.  Further, there is no evidence of near-constant debilitating symptoms.

In sum, all potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Ultimately, the weight of the evidence is against increased disability ratings for his hepatitis C.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 20 percent for hepatitis C is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


